DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 1-9 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of advanced driver assistance system avoids collisions and accidents, offers technologies that warn drivers of potential problems, or avoids collisions through the implementation of safety measures and taking over control of the motor- vehicles. The tracking module estimates the relative position of the remote vehicles to the host vehicle.  The system has an automotive standalone on-board unit that is designed to be installed on the HMV and connected to an automotive on-board communication network to communicate, through the automotive on-board communication network. The automotive standalone on-board unit is designed to dispatch on the automotive on-board virtual objects containing information. The automotive standalone on-board unit uses the information on the HMV, Relevant Motor-Vehicles (RMV) and road events, elements, signs and configurations along the driving paths of the HMV from the current position in the implementation of the automotive functionalities aimed at assisting the driver in driving the HMV, controlling the HMV, and informing the driver of HMV of RMV deemed to be relevant to the safety of the HMV and road events, elements, .
Consider claim 1, the best reference found during the process of examination, Avedisov (U.S. 2018/0194352), discloses an acceleration of an ego vehicle based on wireless vehicle data included in a wireless message. A method includes receiving the wireless message that includes wireless vehicle data that describes one or more physical properties of a downstream vehicle. The wireless vehicle data indicates a presence of a traffic obstruction. The method includes determining a modification for an acceleration of the ego vehicle based on the wireless vehicle data and the indication of the traffic obstruction. The method includes modifying the acceleration of the ego vehicle based on wireless vehicle data compliant with the DSRC standard. The modified acceleration causes the ego vehicle to travel at a velocity consistent with a preceding vehicle and the downstream vehicle so that the ego vehicle does not collide with the preceding vehicle or the other downstream vehicle, which are in the same lane as the ego vehicle. 

	Therefore, claims 1-9 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689